DETAILED ACTION

This action is in response to the amendment 12/27/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 11 – 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2018/0375320; (hereinafter Ho).

Regarding claim 1, Ho [e.g. Figs. 2 - 3] discloses an overvoltage protection circuit comprising: a charge/discharge circuit [e.g. L, OUT capacitor and M1] configured to be charged or discharged [e.g. when protection signal S1 is enabled; paragraph 028] based on a source voltage of a transistor [e.g. voltage at source terminal of U1/L1 at the switching node LX; paragraph 023 recites “in the exemplary illustration of FIG. 2, the upper-gate switch U1 and the lower-gate switch L1 are both shown to be NMOS power transistors”] included in a non-isolated converter [e.g. 20]; and a comparison circuit [e.g. Fig. 3; 271] to, based on a voltage charged in the charge/discharge circuit [e.g. VLX] exceeding a threshold voltage [e.g. Vth1], turn off a power supply circuit [e.g. Vin] supplying power to the non-isolated converter [e.g. paragraph 032 recites “the logic unit 272 is configured to operably determine whether “the switching node voltage VLX is greater than the voltage threshold Vth1 (VLX>Vth1)” and “the lower-gate switch L1 is turned ON by the lower-gate operation signal LG (L1 is ON)” are both true according to the lower-gate operation signal LG and the comparison result outputted from the comparison circuit 271 (the comparison results shows whether VLX>Vth1). If it is determined yes (i.e., both are true), the logic unit 272 outputs the protection signal S1 accordingly.” Further paragraph 028 recites “Once an undesirable overvoltage event has indeed occurred, in one embodiment, the protection signal S1 will initiate one of or a combination of the following actions, so that overloaded power will be prevented from flowing into the load 13, and hence the load 13 is prevented from being damaged. The actions that the protection signal S1 will initiate include one of or a combination of: (1) the protection signal S1 can turn off the supply control switch M1, so that the power delivered from the input terminal IN to the output terminal OUT will not be delivered to the load 13, to avoid damaging the load 13. Or, (2) the protection signal S1 can turn off both the upper-gate switch U1 and the lower-gate switch L1, so that the power will not be delivered from the input terminal IN to the output terminal OUT, to avoid damaging the load 13. Or, (3) the protection signal S1 can directly shut down the buck switching regulator 20, to not only avoid damaging the load 13, but also protect the buck switching regulator 20. Note that it is not limited for the protection signal S1 to initiate only one single action; the protection signal S1 can initiate two or more of the above-mentioned actions in combination.”].

Regarding claim 2, Ho [e.g. Figs. 2 - 3] discloses wherein the transistor is configured to, when operating normally, be periodically turned on and turned off to output a pulse-width modulation (PWM) signal as the source voltage [e.g. paragraph 025 recites “The control signal generation circuit 22 is configured to operably generate an upper-gate operation signal UG and a lower-gate operation signal LG, to control operations of the upper-gate switch U1 and the lower-gate switch L1 respectively. The upper-gate operation signal UG and the lower-gate switch LG alternatively turn ON and turn OFF the upper-gate switch U1 and the lower-gate switch L1 in complementary phase, so that power is delivered from the input terminal IN to the output terminal OUT”], and when operating abnormally, output power supplied from the power supply circuit as the source voltage [e.g. paragraph 028 recites “Once an undesirable overvoltage event has indeed occurred, in one embodiment, the protection signal S1 will initiate one of or a combination of the following actions, so that overloaded power will be prevented from flowing into the load 13, and hence the load 13 is prevented from being damaged. The actions that the protection signal S1 will initiate include one of or a combination of: (1) the protection signal S1 can turn off the supply control switch M1, so that the power delivered from the input terminal IN to the output terminal OUT will not be delivered to the load 13, to avoid damaging the load 13. Or, (2) the protection signal S1 can turn off both the upper-gate switch U1 and the lower-gate switch L1, so that the power will not be delivered from the input terminal IN to the output terminal OUT, to avoid damaging the load 13. Or, (3) the protection signal S1 can directly shut down the buck switching regulator 20, to not only avoid damaging the load 13, but also protect the buck switching regulator 20”].

Regarding claim 3, Ho [e.g. Figs. 2 - 3] discloses wherein the power supply circuit is controlled by the comparison circuit that is configured to: turn on the power supply circuit based on the transistor operating normally and the charged voltage being maintained at lower than or equal to the threshold voltage by the PWM signal [e.g. VLX<Vth1 when S1 is not high; paragraph 04 recites “When the conventional buck switching regulator 10 is supplying power, the upper-gate switch U1 and the lower-gate switch L1 are repeatedly turned ON and turned OFF in complementary phase, whereby power is delivered from the input terminal IN to the output terminal OUT and then supplied to the load 13”], and turn off the power supply circuit, based on the transistor operating abnormally and the charged voltage by the power exceeding the threshold voltage [e.g. paragraph 033 recites “if “L1 is ON” and “VLX>Vth1” are both true, it indicates that an overvoltage event is occurring and there is very likely a short circuit event occurring in the upper-gate switch U1. Under such situation, the logic unit 272 should instantly output the protection signal S1”. Paragraph 036 recites “if “U1 is OFF” and “VLX>Vth1” are both true, it indicates that an overvoltage event is occurring and there is very likely a short circuit event occurring in the upper-gate switch U1. Under such situation, the logic unit 272 should instantly output the protection signal S1.”].

Regarding claim 11, Ho [e.g. Figs. 2 - 3] discloses a method for operating of an overvoltage protection circuit, the method comprising: charging or discharging [e.g. when protection signal S1 is enabled; paragraph 028] a charge/discharge circuit [e.g. L, OUT capacitor and M1] based on a source voltage of a transistor [e.g. voltage at source terminal of U1/L1 at the switching node LX; paragraph 023 recites “in the exemplary illustration of FIG. 2, the upper-gate switch U1 and the lower-gate switch L1 are both shown to be NMOS power transistors”] included in a non-isolated converter [e.g. 20]; and controlling [e.g. Fig. 3; 271], based on whether a voltage [e.g. VLX] charged in the charge/discharge circuit exceeds a threshold voltage [e.g. Vth1], a power supply circuit [e.g. Vin] configured to supply power to the non- isolated converter.

Regarding claim 12, Ho [e.g. Figs. 2 - 3] discloses wherein the turning off comprises: based on the transistor operating abnormally, outputting power supplied from the power supply circuit as the source voltage [e.g. paragraph 028 recites “Once an undesirable overvoltage event has indeed occurred, in one embodiment, the protection signal S1 will initiate one of or a combination of the following actions, so that overloaded power will be prevented from flowing into the load 13, and hence the load 13 is prevented from being damaged. The actions that the protection signal S1 will initiate include one of or a combination of: (1) the protection signal S1 can turn off the supply control switch M1, so that the power delivered from the input terminal IN to the output terminal OUT will not be delivered to the load 13, to avoid damaging the load 13. Or, (2) the protection signal S1 can turn off both the upper-gate switch U1 and the lower-gate switch L1, so that the power will not be delivered from the input terminal IN to the output terminal OUT, to avoid damaging the load 13. Or, (3) the protection signal S1 can directly shut down the buck switching regulator 20, to not only avoid damaging the load 13, but also protect the buck switching regulator 20”], and based on the transistor operating abnormally and the charged voltage exceeding the threshold voltage by the power, turning off the power supply circuit [e.g. paragraph 028 recites “Once an undesirable overvoltage event has indeed occurred, in one embodiment, the protection signal S1 will initiate one of or a combination of the following actions, so that overloaded power will be prevented from flowing into the load 13, and hence the load 13 is prevented from being damaged. The actions that the protection signal S1 will initiate include one of or a combination of: (1) the protection signal S1 can turn off the supply control switch M1, so that the power delivered from the input terminal IN to the output terminal OUT will not be delivered to the load 13, to avoid damaging the load 13. Or, (2) the protection signal S1 can turn off both the upper-gate switch U1 and the lower-gate switch L1, so that the power will not be delivered from the input terminal IN to the output terminal OUT, to avoid damaging the load 13. Or, (3) the protection signal S1 can directly shut down the buck switching regulator 20, to not only avoid damaging the load 13, but also protect the buck switching regulator 20”].

Regarding claim 14, Ho [e.g. Figs. 2 - 3] discloses further comprising: based on the transistor operating normally, the transistor is periodically turned on and turned off and outputting a pulse-width modulation (PWM) signal as the source voltage [e.g. VLX<Vth1 when S1 is not high; paragraph 04 recites “When the conventional buck switching regulator 10 is supplying power, the upper-gate switch U1 and the lower-gate switch L1 are repeatedly turned ON and turned OFF in complementary phase, whereby power is delivered from the input terminal IN to the output terminal OUT and then supplied to the load 13”], and based on the charged voltage being maintained at lower than or equal to the threshold voltage, turning on the power supply circuit [e.g. VLX<Vth1 when S1 is not high; paragraph 04 recites “When the conventional buck switching regulator 10 is supplying power, the upper-gate switch U1 and the lower-gate switch L1 are repeatedly turned ON and turned OFF in complementary phase, whereby power is delivered from the input terminal IN to the output terminal OUT and then supplied to the load 13”; also paragraph 028 suggest that when VLX<Vth1 the system is turned ON].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu.
Regarding claim 4, Ho [e.g. Figs. 2 - 3] discloses wherein the threshold voltage [e.g. Vth1] is set so that the power supply circuit is not operated at a voltage lower than a limiting overvoltage of an output voltage of the non-isolated converter.
Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Ho, in general, discloses a threshold voltage (Vth1) that allows the buck converter to provide required output voltage to the battery 13, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to set the optimal threshold voltage so that the power supply circuit is not operated at a voltage lower than a limiting overvoltage of an output voltage of the non-isolated converter in order to detect whether there is an undesirable overvoltage event and instantly trigger a coping mechanism to tackle and prevent the problem, paragraph 046.

Regarding claim 13, Ho [e.g. Figs. 2 - 3] discloses wherein the threshold voltage [e.g. Vth1] is set so that the power supply circuit is not operated at a voltage lower than a limiting overvoltage of an output voltage of the non-isolated converter.
Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Ho, in general, discloses a threshold voltage (Vth1) that allows the buck converter to provide required output voltage to the battery 13, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to set the optimal threshold voltage so that the power supply circuit is not operated at a voltage lower than a limiting overvoltage of an output voltage of the non-isolated converter in order to detect whether there is an undesirable overvoltage event and instantly trigger a coping mechanism to tackle and prevent the problem, paragraph 046.

Claim(s) 5 – 8 and 15 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of US Pub. No. 2008/0231247; (hereinafter Uehara) and further in view of US Pub. No. 2002/0130645; (hereinafter Tsai), cited by Applicant(s).

Regarding claim 5, Ho [e.g. Figs. 2 - 3] discloses wherein: the non-isolated converter comprises: an inductor [e.g. L:] having an end connected to the source of the transistor; and an output capacitor [e.g. capacitor at OUT] having one end connected to another end of the inductor and another end grounded. 
Ho fails to disclose a diode having a cathode connected to a source of the transistor and an anode grounded; and the charge/discharge circuit comprises: a resistance having one end connected to the source of the transistor, and a capacitor having one end connected to another end of the resistance and another end grounded.
Uehara [e.g. Fig. 1] teaches the charge/discharge circuit comprises: a resistance [e.g. R1] having one end connected to the source of the transistor [e.g. upper terminal via inductor L], and a capacitor [e.g. C3] having one end [e.g. upper end] connected to another end of the resistance [e.g. R1] and another end [e.g. lower end] grounded [e.g. via R2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by the charge/discharge circuit comprises: a resistance having one end connected to the source of the transistor, and a capacitor having one end connected to another end of the resistance and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.
Tsai [e.g. Fig. 2] teaches a diode [e.g. 203] having a cathode [e.g. upper terminal] connected to a source of the transistor [e.g. 202] and an anode grounded [e.g. lower terminal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by the a diode having a cathode connected to a source of the transistor and an anode grounded as taught by Tsai in order of being able to generate a desired output voltage, paragraph 026.

Regarding claim 6, Ho [e.g. Figs. 2 - 3] discloses further comprising: a discharge circuit [e.g. capacitor at OUT and M1] having one end connected to a drain of the transistor and another end grounded, wherein the comparison circuit is configured to, based on the charged voltage exceeding the threshold voltage, turn on the discharge circuit [e.g. paragraph 033 recites “if “L1 is ON” and “VLX>Vth1” are both true, it indicates that an overvoltage event is occurring and there is very likely a short circuit event occurring in the upper-gate switch U1. Under such situation, the logic unit 272 should instantly output the protection signal S1”].

Regarding claim 7, Ho [e.g. Figs. 2 - 3] discloses further comprising: a discharge circuit [e.g. capacitor at OUT and M1] having one end connected to the source of the transistor and another end grounded, wherein the comparison circuit is configured to, based on the charged voltage exceeding the threshold voltage, turn on the discharge circuit [e.g. paragraph 033 recites “if “L1 is ON” and “VLX>Vth1” are both true, it indicates that an overvoltage event is occurring and there is very likely a short circuit event occurring in the upper-gate switch U1. Under such situation, the logic unit 272 should instantly output the protection signal S1”].

Regarding claim 8, Ho fails to disclose a discharge circuit connected to the output capacitor in parallel, wherein the comparison circuit is configured to, based on the charged voltage exceeding the threshold voltage, turn on the discharge circuit.
Uehara [e.g. Fig. 1] teaches a discharge circuit [e.g. M35] connected to the output capacitor [e.g. C2] in parallel [e.g. see FD and ground], wherein the comparison circuit [e.g. 2] is configured to, based on the charged voltage [e.g. VOUT] exceeding the threshold voltage [e.g. Vref], turn on the discharge circuit [e.g. paragraph 046 recites “The overvoltage protection circuit 13 includes a comparator 2 and an N-channel transistor M35. When the comparator 2 detects that the output voltage Vout exceeds the target voltage set in advance with regard to the load, that is, when the comparator 2 detects that the divided voltage corresponding to the output voltage Vout exceeds the reference voltage Vref, the overvoltage protection circuit 13 outputs a pulse signal at the "H" level to a gate of the N-channel transistor M35 to turn on the N-channel transistor M35, change the output terminal Pout into a discharge state, and lower the output voltage Vout in order to protect the load and in order to protect the semiconductor device 1 for the switching regulator. Here, the divided voltage is input to a non-inverting input terminal of the comparator 2, and the reference voltage Vref is input to an inverting input terminal of the comparator. A source of the N-channel transistor M35 is grounded, a drain of the N-channel transistor M35 is connected to the output terminal Pout of the switching regulator, and a gate of the N-channel transistor M35 is connected to an output terminal of the comparator 2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by a discharge circuit connected to the output capacitor in parallel, wherein the comparison circuit is configured to, based on the charged voltage exceeding the threshold voltage, turn on the discharge circuit as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Regarding claim 15, Ho [e.g. Figs. 2 - 3] discloses wherein: the non-isolated converter comprises: an inductor [e.g. L] having an end connected to the source of the transistor; and an output capacitor [e.g. capacitor at OUT] having one end connected to another end of the inductor and another end grounded, 
Ho fails to disclose the non-isolated converter comprises: a diode having a cathode connected to a source of the transistor and an anode grounded; the charge/discharge circuit comprises: a resistance having one end connected to the source of the transistor; and a capacitor having one end connected to another end of the resistance and another end grounded.
Uehara [e.g. Fig. 1] teaches the charge/discharge circuit comprises: a resistance [e.g. R1] having one end connected to the source of the transistor [e.g. upper terminal via inductor L]; and a capacitor [e.g. C3] having one end [e.g. upper end] connected to another end of the resistance [e.g. R1] and another end grounded [e.g. via R2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by the charge/discharge circuit comprises: a resistance having one end connected to the source of the transistor; and a capacitor having one end connected to another end of the resistance and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.
Tsai [e.g. Fig. 2] teaches the non-isolated converter comprises: a diode [e.g. 203] having a cathode [e.g. upper terminal] connected to a source of the transistor [e.g. 202] and an anode grounded [e.g. lower terminal].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by the non-isolated converter comprises: a diode having a cathode connected to a source of the transistor and an anode grounded as taught by Tsai in order of being able to generate a desired output voltage, paragraph 026.

Regarding claim 16, Ho fails to disclose wherein the turning off comprises, based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit having one end connected to a drain of the transistor and another end grounded.
Uehara [e.g. Fig. 1] teaches wherein the turning off comprises, based on the charged [e.g. VOUT] voltage exceeding the threshold voltage [e.g. Vref], turning on a discharge circuit [e.g. M35] having one end connected to a drain of the transistor [e.g. M1, via L] and another end grounded [e.g. paragraph 046 recites “The overvoltage protection circuit 13 includes a comparator 2 and an N-channel transistor M35. When the comparator 2 detects that the output voltage Vout exceeds the target voltage set in advance with regard to the load, that is, when the comparator 2 detects that the divided voltage corresponding to the output voltage Vout exceeds the reference voltage Vref, the overvoltage protection circuit 13 outputs a pulse signal at the "H" level to a gate of the N-channel transistor M35 to turn on the N-channel transistor M35, change the output terminal Pout into a discharge state, and lower the output voltage Vout in order to protect the load and in order to protect the semiconductor device 1 for the switching regulator. Here, the divided voltage is input to a non-inverting input terminal of the comparator 2, and the reference voltage Vref is input to an inverting input terminal of the comparator. A source of the N-channel transistor M35 is grounded, a drain of the N-channel transistor M35 is connected to the output terminal Pout of the switching regulator, and a gate of the N-channel transistor M35 is connected to an output terminal of the comparator 2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by wherein the turning off comprises, based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit having one end connected to a drain of the transistor and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Regarding claim 17, Ho fails to disclose wherein the turning off comprises: based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit having one end connected to the source of the transistor and another end grounded.
Uehara [e.g. Fig. 1] teaches wherein the turning off comprises: based on the charged voltage [e.g. VOUT] exceeding the threshold voltage [e.g. Vref], turning on a discharge circuit [e.g. M35] having one end connected to the source of the transistor [e.g. M1 via L] and another end grounded [e.g. paragraph 046 recites “The overvoltage protection circuit 13 includes a comparator 2 and an N-channel transistor M35. When the comparator 2 detects that the output voltage Vout exceeds the target voltage set in advance with regard to the load, that is, when the comparator 2 detects that the divided voltage corresponding to the output voltage Vout exceeds the reference voltage Vref, the overvoltage protection circuit 13 outputs a pulse signal at the "H" level to a gate of the N-channel transistor M35 to turn on the N-channel transistor M35, change the output terminal Pout into a discharge state, and lower the output voltage Vout in order to protect the load and in order to protect the semiconductor device 1 for the switching regulator. Here, the divided voltage is input to a non-inverting input terminal of the comparator 2, and the reference voltage Vref is input to an inverting input terminal of the comparator. A source of the N-channel transistor M35 is grounded, a drain of the N-channel transistor M35 is connected to the output terminal Pout of the switching regulator, and a gate of the N-channel transistor M35 is connected to an output terminal of the comparator 2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by wherein the turning off comprises: based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit having one end connected to the source of the transistor and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Regarding claim 18, Ho fails to disclose wherein the turning off comprises, based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit connected to the output capacitor in parallel.
Uehara [e.g. Fig. 1] teaches wherein the turning off comprises, based on the charged voltage [e.g. VOUT] exceeding the threshold voltage [e.g. Vref], turning on a discharge circuit [e.g. M35] connected to the output capacitor [e.g. C2] in parallel [e.g. see Pout/FD node and ground; [e.g. paragraph 046 recites “The overvoltage protection circuit 13 includes a comparator 2 and an N-channel transistor M35. When the comparator 2 detects that the output voltage Vout exceeds the target voltage set in advance with regard to the load, that is, when the comparator 2 detects that the divided voltage corresponding to the output voltage Vout exceeds the reference voltage Vref, the overvoltage protection circuit 13 outputs a pulse signal at the "H" level to a gate of the N-channel transistor M35 to turn on the N-channel transistor M35, change the output terminal Pout into a discharge state, and lower the output voltage Vout in order to protect the load and in order to protect the semiconductor device 1 for the switching regulator. Here, the divided voltage is input to a non-inverting input terminal of the comparator 2, and the reference voltage Vref is input to an inverting input terminal of the comparator. A source of the N-channel transistor M35 is grounded, a drain of the N-channel transistor M35 is connected to the output terminal Pout of the switching regulator, and a gate of the N-channel transistor M35 is connected to an output terminal of the comparator 2”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by wherein the turning off comprises, based on the charged voltage exceeding the threshold voltage, turning on a discharge circuit connected to the output capacitor in parallel as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Uehara.

Regarding claim 9, Ho [e.g. Figs. 2 - 3] discloses wherein the transistor is a first transistor, and the non-isolated converter comprises: a second transistor [e.g. L1] having a drain connected to a source of the first transistor and a source grounded; a control circuit [e.g. 22] connected to a gate of the first transistor and a gate of the second transistor [e.g. via UG and LG]; an inductor [e.g. L] having one end connected to the source of the first transistor; and an output capacitor [e.g. capacitor at OUT] having one end connected to another end of the inductor and another end grounded, and the charge/discharge circuit comprises: a resistance [e.g. M1] having one end connected to the source of the first transistor.
Ho fails to disclose a capacitor having one end connected to another end of the resistance and another end grounded.
Uehara [e.g. Fig. 1] teaches a capacitor [e.g. C3] having one end [e.g. upper end] connected to another end of the resistance [e.g. M35] and another end [e.g. lower end] grounded [e.g. via R2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by a capacitor having one end connected to another end of the resistance and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Regarding claim 19, Ho [e.g. Figs. 2 - 3] discloses wherein the transistor is a first transistor, and the non-isolated converter comprises: a second transistor [e.g. L1] having a drain connected to a source of the first transistor and a source grounded; a control circuit [e.g. 22] connected to a gate of the first transistor and a gate of the second transistor [e.g. via UG and LG]; an inductor [e.g. L] having one end connected to the source of the first transistor; and an output capacitor [e.g. capacitor at OUT] having one end connected to another end of the inductor and another end grounded, and the charge/discharge circuit comprises: a resistance [e.g. M1] having one end connected to the source of the first transistor.
Ho fails to disclose a capacitor having one end connected to another end of the resistance and another end grounded.
Uehara [e.g. Fig. 1] teaches a capacitor [e.g. C3] having one end [e.g. upper end] connected to another end of the resistance [e.g. M35] and another end [e.g. lower end] grounded [e.g. via R2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ho by a capacitor having one end connected to another end of the resistance and another end grounded as taught by Uehara in order of being able to suppress overshoot of output voltage and prevent malfunction such as oscillation of the output voltage, paragraph 015.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in page(s) 8 with respect to claim 1:
“However, Ho does not teach or suggest controlling power supply to a transistor included in a non-isolated converter by “a comparison circuit, based on a voltage charged in the charge/discharge circuit exceeding a threshold voltage, [which] turn[s] off a power supply circuit supplying power to the non-isolated converter’, as currently recited in claim 1.

Ho does not teach the configuration of the currently claimed “comparison circuit” which is enabled to “turn off the power supply circuit supplying power to the non-isolated converter” when the voltage charged in “the charge/discharge circuit exceed[s] a threshold voltage.”
	
In response, the examiner submits that the comparator 271 (Fig. 3) compares the voltage VLX with a threshold voltage Vth1 and determines if the voltage VLX is above the threshold voltage, if so the logic unit activate over-voltage protection signal S1 in order to deactivate supplying input power VIN to the converter and output. Paragraph 032 recites “the logic unit 272 is configured to operably determine whether “the switching node voltage VLX is greater than the voltage threshold Vth1 (VLX>Vth1)” and “the lower-gate switch L1 is turned ON by the lower-gate operation signal LG (L1 is ON)” are both true according to the lower-gate operation signal LG and the comparison result outputted from the comparison circuit 271 (the comparison results shows whether VLX>Vth1). If it is determined yes (i.e., both are true), the logic unit 272 outputs the protection signal S1 accordingly.” Further paragraph 028 recites “Once an undesirable overvoltage event has indeed occurred, in one embodiment, the protection signal S1 will initiate one of or a combination of the following actions, so that overloaded power will be prevented from flowing into the load 13, and hence the load 13 is prevented from being damaged. The actions that the protection signal S1 will initiate include one of or a combination of: (1) the protection signal S1 can turn off the supply control switch M1, so that the power delivered from the input terminal IN to the output terminal OUT will not be delivered to the load 13, to avoid damaging the load 13. Or, (2) the protection signal S1 can turn off both the upper-gate switch U1 and the lower-gate switch L1, so that the power will not be delivered from the input terminal IN to the output terminal OUT, to avoid damaging the load 13. Or, (3) the protection signal S1 can directly shut down the buck switching regulator 20, to not only avoid damaging the load 13, but also protect the buck switching regulator 20. Note that it is not limited for the protection signal S1 to initiate only one single action; the protection signal S1 can initiate two or more of the above-mentioned actions in combination.

Allowable Subject Matter
Claim(s) 10 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a third transistor having a source connected to one end of the output capacitor and a drain connected to the gate of the second transistor; and a fourth transistor having a drain connected to a gate of the third transistor, and the source grounded, wherein the comparison circuit is configured to, based on the charged voltage exceeding the threshold voltage, turn off the fourth transistor”.
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a third transistor having a source connected to one end of the output capacitor and a drain connected to the gate of the second transistor; and a fourth transistor having a drain connected to a gate of the third transistor, and the source grounded, wherein the turning off comprises: based on the charged voltage exceeding the threshold voltage, turning off the fourth transistor”.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838